TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 18, 2015



                                       NO. 03-14-00239-CV


                               Dr. Amber Brooks, D.C., Appellant

                                                  v.

        Texas Medical Board and, in their official capacities only, Mari Robinson,
      Executive Director; Irvin Zeitler, Jr., D.O., Chair of the Disciplinary Panel; and
             Paulette Southard, Member of the Disciplinary Panel, Appellees




          APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on March 19, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the distirct court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.